DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 11-15, 21-24, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method comprising: “replacing the dummy gate with a metal-containing gate, wherein the replacing the dummy gate includes removing the dummy gate using one or more etching processes that partially etch away the sacrificial layer; removing a rest of the sacrificial layer, wherein a removal of the rest of the sacrificial layer leaves air gaps around the metal-containing gate” along with other limitations of the claim.
Regarding claim 11, the prior art of record does not disclose or fairly suggest a method comprising “forming a dielectric layer over the metal-containing gate electrode of the metal- containing gate, wherein the dielectric layer directly contacts the metal-containing gate electrode and traps the air spacer underneath, wherein a bottommost surface of the dielectric layer is more vertically elevated than a bottommost surface of the metal-containing gate electrode, and wherein an interface between the dielectric layer and the first ILD is more vertically elevated than the bottommost surface of the dielectric layer” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method comprising: “replacing the first gate structure with a second gate structure, wherein the replacing the first gate structure includes removing the first gate structure using one or more etching processes that partially etch away the sacrificial layer; forming air gaps around the second gate structure at least in part by removing a remaining portion of the sacrificial layer, wherein the air gaps each have an elongated profile” along with other limitations of the claim.
The closest prior art of record are Kang et al. (US 2013/0248950 A1), and Chiu et al. (US 2020/0091345 A1).
Kang teaches a method of forming a gate structure with air gap spacer by forming a sacrificial layer (150) between a spacer layer (140) and an etch stop layer (160); removing the sacrificial layer and sealing it with a dielectric layer to forming an air gap spacer (Figs. 15-16 of Kang).  However, Kang does not teach that in the step of replacing the dummy gate with a metal gate, the etching process also etches the sacrificial layer partially.  Kang also does not teach an interface between the dielectric layer and the first ILD is more vertically elevated than the bottommost surface of the dielectric layer.
Chiu teaches a similar process (Figs. 1A-1N).  The method comprises forming a dummy gate structure (120 in Fig. 1E) over a fin structure; the dummy gate structure including a spacer layer (122), a sacrificial layer (124), and an etch stop layer (126); replacing the dummy gate electrode with a metal gate electrode; removing the sacrificial layer and sealing with a dielectric layer (146 in Fig. 1L) in order to form an air gap spacer (144 in Fig. 1L).  However, like Kang, Chiu does not disclose that the step of replacing the dummy gate with a metal gate also etches some of the sacrificial layer, nor that the dielectric layer is formed on top of the first ILD to create an interface between the first ILD layer and the dielectric layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822